Title: To George Washington from Le Chevalier d’ Osmont, 20 December 1783
From: Osmont, Le Chevalier d’
To: Washington, George


                        
                            Monseigneur
                            A Duce le 20 Xbre December 1783
                        
                        Permettez que je Supplie votre Grandeur D’honorer de vos Bontées un Gentilhomme françois qui Par L’appuit de
                            Votre Credit Sent Combien Son affaire a besoin de Votre h’autorité reclammant votre justice pour vous prouver une affaire
                            juste dans son Evidence à besoin de vos lumieres de la Supperiorté de votre Esprit et d’un Rend
                            Distingué Comme le Votre pour le faire parvenir à la Supperiorité à la Reussite que je vais avoir L’honneur de Vous
                            Expliquer En L’an 1778.
                        Moi Chevallier D’osmont avois un jeune frere qui Eût envie de passer dans votre Nouvelle Angleterre me
                            Sollicita de passer aveque lui, et eût baucoup de peinne à my determiner, prenant des fonds aveque un particullier de
                            Nantes: il m’engaga de même dans la dette je n’aurais pas des fonds de meme Si vous n’en repondiez Comme moi. Comme frere
                            il m’engaga à tout nous voila donc arrivé à Petersbourg heurusement, pour Lors nous ny trouvames pas de françois ayant
                            Eté pres d’un An aveque lui pendant lequel tems il Vendit aveque bon Succes les marchandises En ayant pour Cent milles
                            Livres de Vendre, pour lors il ne ce pressa pas de Vendre ce qu’il lui en demeuroit Voyant qu’on ne repassoit quand
                            Risque à Cause de la Guerre mais moi me Voyant Souvant pris de la fievre me fit resoudre de repasser en france et que
                            D’ailleurs Cette Somme merittoit qu’on y entendit Vû que par la Diffigulté de passer on avoit put  Envoyer que  pour 1800 # de tabac
                            puisque Lui en renvoyant pour même Valleur il fut pris mais moi à qui la fievre revenoit Toujours nous
                            Consertames Ensembles et de bien Cacher pour meme Valleur de notre dette en papier Sur Mr De franklin
                            pour Lors à Paris me Voyant pris et heureusement que mon papier ne le fut pas, pour lors je lui
                                dits je regarde comme impossible de pouvoir remplir cette dette mais moi etant arrivé j’en
                            previendrai ce Mr je vous Laisse donc les fonds quand vous verrez le Moment et L’Etat plus tranquille Soyez Exat à
                            Satisfaire à Cette dette vous voyez que je men vais avec rien pour ne pas perdre et Cependant je Suis Comptable de la
                            moitié et moi en m’en allant ne vais vous Coupter que mon passage Vû que rentrant dans la Maison Paternelle vous Savez que
                            je n’ait besoin de rien depuis ce tems il paroist qu’il à habitté Petersbourg par des Lettres qu’il
                                m’écrit de Chez Mr Bradely de Petersbourg   mais depuis ce tems il Est herritier comme nous de Pere, et notre Mere venant de mourir Ce qui nous
                            occasionne de Grands frais et le particulier qui a donné Ces fonds à interest et ne lui ayant rien Envoyé depuis Le tems
                            que jetois aveque lui Voyant Cet herritage tombe Sur ma Legitime et Compte par Cette affaire me la ravis et me mettre un
                            dernier malheur j’ai n’ait que quelques mois accordé par la justice Vû L’Eloignement des Lieux ou je Verrois D’anciens
                            herritages Vendu le Malheur Ceroit à son Comble. La Derniere nouvelle que je pûs apprendre de lui Est qu’il Dattoit de
                            Petersbourg qu’il Contoit faire un acquest dans la Louisiane où le Michel Et que Si cette Acquest avoit Lieu que Cela
                            Seloigneroit Baucoup D’avantaje, je ne Crois pas que Celaait Eu lieu. Au mois de Mai Dernier on massure positivement qu’il a
                            eté Vû en Caroline, depuis tems une Voix Etrangere assure qu’il à eté Enterré un homme de ce Nom il seroit donc absolument
                            utile s’il vit qu’il Sauroit les affaires qu’on nous fait, Egallement S’il est mort il ne peut plus repondre mais pour
                            tirer une famille de la derniere inquietude, Ce Seroit donc par un Extra mortuere en bonne forme, Savoir à Combien peut
                            aller Sa Succession. Daignez, Monseigneur des personnes donc la Maison ne vous Est point Connue et qui par votre bonté
                            Sont persuadé Voullant bien en Connoitre vous Evitterez leurs totalles ruines, en vous Suppliant
                            de Vouloir faire Savoir aux Congres de Petersbourg, et Williamsbourg et Aux Envirrons, et par vos Connoissances en Caroline, et Edenton où il est Connu, Enfin, Monseigneur, La Crainte que j’ay que Sa ne travaille par les poursuittes avant de recevoir des Nouvelles, fait que je Croirois Expediant
                            S’il ne ce trouve pas où je vous Citte meme pour un plus proud Secours, Si Vous Voulez bien Le faire mettre dans Vos
                            Nouvelles Publiques et Gazettes Sous le Nom de Jacques Charles D’osmont Ecuyer Originaire de Ducé
                            Pres D’avranches Basse Normandie, que Sa famille Recherche pour Savoir S’il Existe où S’il est mort, Vû qu’il Ce fait des
                            affaires Chez lui qu’il le regarde et qu’il desirent lui En donner Connoissances, auroit il Eu L’imprudence de quitter
                            Petersbourg Sans donner Son adresse au Maître de la Poste pour L’Endroit qu’il Comtoit habitter au Cas qu’il ait quitté.
                            Si jobjette Ces Ambarras Voyant Letat affreux que L’on me prepare me fait donc recouvrir à Chercher un Liberateur tel que vous que la Distinction D’Etat et des Sentimens Epures. Vous ayant demontré la Verité Du fait me fuit Esperer que, votre Grandeur, ne me refusera pas une Grace qui fera Seulle la Tranquillité de Notre Maison. Ce qui me fait azarder d’avoir Recours à vous, C’est le recit que L’on ma fait que Comme une Ame bien faisante, Votre
                            Esprit de justice ne Ce refusera pas à une affaire juste que Sur L’appuit de Votre Autorité ferroit terminer la preuve qui
                            fait le trouble de mon Etat et qu’une famille inconnue Comme la notre seroit Elle Ce flatter que d’un Etat Distingué vous
                            voullussiez Vous donner Ces peinnes, mais instruit de la Supperiorété de Vos Sentimens nobles que j’ai appris dans le Payie
                            de la Nouvelle Angleterre me fait Seul donc Esperer que le Seul Desir Dobliger et d’une Ame ingenieuse au Bonheur
                            d’autruit me fait Esperer plus que ma Cause a vous porter a me faire rendre la justice donc vous Seul este
                            Capable. jattend de Vous Cette Grande Grace en Mhonorrant d’une reponce notre
                            famille vous Supplient que Ce Soit Sur diferends Navires Les adressa a Mr D’osmont à Ducé Pres
                            D’avranches Basse Normandie parceque moi L’ainé qui ait L’honneur de Vous Ecrire Mon frere Chevallier demeure avecque
                                Moi. Nous avons Lhonneur d’estre aveque un profond Respect Monseigneur Vos tres humbles et
                            obeissants Serviteurs
                        
                            D’osmont le Chevalier D’osmont
                        
                    